• On February 5th,
DURELL, District Judge,
rendered a decision in the case, ordering that the suit be dismissed; that the rule of the 10th of December, 1869. be made absolute; the injunction issued by the Sixth district court of New Orleans on the 26th of October, 1869, be set aside and quashed, and that A. W. Walker as principal, and Louis A. Ducros as security on the injunction bond, be condemned, in solido, to pay the defendant five per cent, damages on the sum of $5,651.52, and ten per cent, interest thereon from the 26th of October, 1869, till paid, and costs.